Citation Nr: 0002039	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.   97-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right eye 
condition, secondary to the veteran's service connected left 
eye enucleation.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The veteran had active service from July 1944 to March 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
right eye condition, secondary to the veteran's service 
connected left eye enucleation and TDIU.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for a TDIU has been 
developed.

2.  The record does not contain competent evidence of a nexus 
between a current right eye disability and the veteran's 
service-connected left eye enucleation.

3.  Service-connection is in affect for a left eye 
enucleation, with a 40 percent evaluation; multiple healed 
shrapnel wounds of the face, chest, and both legs, with a 
noncompendable rating; and an anxiety reaction, with a 
noncompensable evaluation.  The total combined disability 
evaluation is 40 percent.

4.  The veteran has an eleventh grade education.

5.  The veteran's service-connected disabilities have been 
static since 1946, and his previous employment was not shown 
to be only occasional, intermittent, tryout or unsuccessful, 
or eventually terminated on account of these disabilities.

6.  The veteran's service connected disabilities alone do not 
prevent him from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
eye condition, claimed as secondary to his left eye 
enucleation, is not well grounded.  38 U.S.C.A. §§ 5107 (West 
1991); 38 C.F.R. § 3.310 (a) (1999).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Secondary Service Connection for a Right Eye Condition

The threshold question that must be resolved regarding each 
claim is whether the veteran has presented evidence that each 
claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter Court) has held that a well 
grounded claim is comprised of three specific elements: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the Board must find that 
a claim for service connection is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

To establish a well-grounded claim for secondary service 
connection, a veteran must present medical evidence of a 
current disability and, credible, i.e. satisfactory evidence 
that his service-connected disorder caused his current 
disability. Credible evidence as to causation requires 
competent medical evidence.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

For the reasons discussed below, the Board finds that the 
veteran's claim for service-connection for a right eye 
condition, secondary to the veteran's service connected left 
eye enucleation, is not well grounded. Where a claim is not 
well grounded it is incomplete, and the VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the veteran of the necessary evidence in its notice of rating 
decision and in the statement of the case.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for well grounded claims.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence, 
which, if obtained, would render his claim well grounded.

A review of the evidence show that the veteran has a current 
right eye disability diagnosed by a medical professional.  
The record contains a report of a May 1997 VA examination 
that contains a diagnosis of mature senile cataract in the 
right eye.  Incidentally, the Board notes that refractive 
error is not a disability for VA compensation purposes.  
38 C.F.R. § 3.303(c) (1999).  

The veteran's problem with presenting a well grounded service 
connection claim secondary to his service connected left eye 
enucleation arises with the lack of competent evidence of a 
nexus or link between his service connected disability and 
his current right eye condition.  There has been no medical 
evidence of record that suggests that there is a nexus or 
link between the veteran's right eye condition and his 
service connected left eye enucleation.  Therefore, the 
veteran has not submitted a well grounded claim.

II. TDIU

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded, by reason of his service 
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).  In a pertinent precedent decision, the 
VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service- connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Service medical records indicate that the veteran in 1945 had 
his left eye enucleated in service.  Additionally, while in 
service he was diagnosed with an anxiety reaction due to the 
enucleation of his left eye.  Based on his service medical 
records, the RO granted service connection for the veteran's 
left eye enucleation and an anxiety disorder and assigned a 
40 percent evaluation jointly.  The RO also granted service 
connection for multiple shrapnel wounds and assigned a 
noncompensable evaluation.  The Board notes that the RO has 
continued the 40 percent evaluation under Diagnostic Codes 
9400 and 6066 for left eye enucleation and associated anxiety 
reaction.  As Diagnostic Code 6066 provides for a 40 percent 
evaluation for anatomical loss of one eye with 20/40 vision 
in the other eye, it is apparent that the RO has rated the 
anxiety disorder as noncompensably disabling.

A September 1949 VA examination report revealed that the 
veteran had multiple small contused and perforated wound 
scars around the left orbit, chin, left lower jaw, left 
cervical anterior triangle, 4 round quarter-sized shallow 
perforated scars on the right thigh, and 3 to 4 small foreign 
bodies in the right small finger and fourth inter digit 
space.  Additionally, the examination report indicated that 
he had a complete loss of eyesight in his left eye.  He had a 
burning tired feeling in the right eye with blurring and 
lacrimation times.  He had occasional severe headaches of 
variable duration.  He suffered from loss of appetite and 
strength.  He had deep pain in the right thigh and leg 
especially during bad, damp weather.  He was mentally 
competent.  There was no evidence of mild anxiety and there 
was no manifestation of any serious mental disturbance.

A February 1997 VA mental disorders examination report 
indicated that he was oriented times 3.  His mood was 
anxious.  His affect was constricted.  His attention was 
good.  His concentration was fair.  His memory was fair to 
poor.  He was able to recall 2 objects out of 3 after 2 
minutes.  His speech was clear and coherent.  He did not have 
hallucinations.  He was not suicidal or homicidal.  His 
insight and judgment were fair.  He exhibited good impulse 
control.  However, he was found not competent to handle VA 
funds.  He was diagnosed with senile type dementia with a 
global assessment of functioning score (GAF) of 50.  Although 
the veteran's anxious mood was noted, the examination report 
did not mention his service-connected anxiety disorder or 
present a diagnosis of an anxiety disorder.  A May 1997 VA 
examination report indicated that the veteran was competent 
to manage his benefit payments.  He had loss of his left eye.  
There was no evidence of record that his service connected 
anxiety disorder or multiple shrapnel wounds had increased in 
severity of disability.  

The Board notes, first, that the veteran's service-connected 
disability evaluations have remained unchanged since 1960.  
They are, therefore, protected.  See 38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951(b) (1999).  More importantly, the 
veteran's disabilities are static.  Section 4.18 provides 
that with amputations, sequelae of fractures and other 
residuals of traumatism shown to be of static character, a 
showing of continuous unemployability from date of 
incurrence, or the date the condition reached the stabilized 
level, is a general requirement in order to establish the 
fact that present unemployability is the result of the 
disability. However, consideration is to be given to the 
circumstances of employment in individual claims, and, if the 
employment was only occasional, intermittent, tryout or 
unsuccessful, or eventually terminated on account of the 
disability, present unemployability may be attributed to the 
static disability. 

The veteran does not meet the percentage threshold for 
consideration for TDIU under 38 C.F.R. § 4.16(a), as his 
combined disability evaluation is 40 percent.  He has one 
service connected disability, which is rated 40 percent 
disabling, and he also has two other service connected 
disabilities that are rated noncompensable.  However, he may 
nonetheless be entitled to TDIU based on an extraschedular 
consideration based on his service connected disabilities.  
The question to be addressed is whether there are unusual 
circumstances, peculiar to the veteran, which prevent him 
from having the usual amount of success to be expected in 
overcoming the handicap of his disability.

In this case, the Board finds no such unusual circumstances.  
The record does not indicate that the veteran has had 
frequent hospitalizations or frequent treatment for his 
service connected disabilities, or that such disabilities 
otherwise markedly interfere with employment.  It is 
noteworthy that the veteran's service connected disabilities 
have remained at the same disabling rating; his service-
connected disabilities have remained static.  

The veteran has variously reported in April 1997 he had not 
worked since 1960, that he became too disabled to work and 
last worked full time in 1970, and that his disability had 
affected full time employment in 1980.  Despite the variance 
in the dates, it is neither contended nor shown that the 
veteran's employment - which ended some time ago - was either 
only occasional, intermittent, tryout or unsuccessful, or 
that it was eventually terminated on account of the service-
connected disabilities.

Moreover, although the veteran's application indicates that 
he has only an eleventh grade education, and currently 
suffers from senile dementia, the evidence does not indicate 
that his service connected disabilities alone have precluded 
his employment.  He has not indicated how, if at all, the 
service-connected disabilities have affected his current 
ability to obtain or retain a job.  Accordingly, the Board 
concludes that he is not entitled to a total rating for 
compensation based on unemployability.


ORDER

Service-connection for a right eye disability, secondary to 
the veteran's service connected left eye enucleation, is 
denied.

A total rating for compensation purposes based on individual 
unemployability due to service connected disabilities is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

